



Medical Services Agreement


This Medical Services Agreement (“Agreement”) is made and entered into on upon
the date of last signature (“Effective Date”) by and between Lawrence Weiss,
M.D., INC., a California professional corporation (“Medical Group”), with its
mailing address at xxxxxxx and NEOGENOMICS LABORATORIES, INC., a Florida
Corporation (together with its affiliates, “NeoGenomics”), with its mailing
address at 12701 Commonwealth Dr., Suite 9, Fort Myers, FL 33913. NeoGenomics
and Medical Group are each hereunder referred to individually as a “Party” and
together as the “Parties.”




RECITALS


WHEREAS, NeoGenomics and its affiliates operate clinical laboratories, licensed
in accordance with the California Business and Professions Code, Sections 1200
et. seq. and the regulations adopted pursuant thereto, and the Clinical
Laboratory Improvement Amendments of 1988 (42 U.S.C. §263a) and the regulations
adopted pursuant thereto (“CLIA”), and such laboratories owned and operated by
NeoGenomics in other states (each of the forgoing, a “Laboratory” and
collectively with any successor or additional laboratories that may be operated
by NeoGenomics and its affiliates in the future, the “Laboratories”), in which
it performs the technical component of certain high-complexity pathology tests
(“Diagnostic Tests”); and


WHEREAS, NeoGenomics requires the professional services of Medical Group and
desires to engage Medical Group to render and perform the professional component
of the Diagnostic Tests through the services of one or more physicians employed
by or under arrangement with Medical Group who are licensed and legally
authorized to render such professional services in the State of California; and


WHEREAS, Medical Group is wholly-owned by and employs Lawrence Weiss, M.D., who
is licensed and authorized to practice medicine in the State of California
(“Physician”) and is trained, experienced and board-certified in the field of
pathology, and Medical Group is willing to provide the professional expertise
and experience through its Physician in those areas required or desired by
NeoGenomics; and


WHEREAS, NeoGenomics desires to contract with Medical Group for the rendition
and performance of the professional component of the Diagnostic Tests and the
provision of other medical services, as more fully described in this Agreement,
and Medical Group agrees to render and perform the professional component of the
Diagnostic Tests and to provide the other medical services as an independent
contractor to NeoGenomics, on the terms and conditions set forth in this
Agreement; and


WHEREAS, Medical Group desires to engage the services of NeoGenomics to provide
administrative services in the manner hereinafter stated, and NeoGenomics agrees
to provide such administrative services, on the terms and conditions stated in
this Agreement.


NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated into this Agreement as an integral part hereof, and the mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
NeoGenomics and Medical Group/Physician, intending to be legally bound, hereby
agree as follows:


1.PROFESSIONAL COMPONENT AND OTHER MEDICAL SERVICES: 


Page 1 of 13



--------------------------------------------------------------------------------





(a)Services. NeoGenomics shall engage Medical Group to provide and Medical Group
shall employ Physician to perform the professional interpretation of the
Diagnostic Tests performed by Laboratory (the "Professional Component
Services"). In addition, Medical Group shall provide through Physician such
other medical services including, but not limited to, providing liaison services
with health care providers and ordering physicians, reviewing and establishing
protocols for testing, establishing clinical parameters for procedures,
evaluating and making recommendations regarding new diagnostic procedures,
providing in-service education to the Laboratory staff, providing community
education to medical service providers, seeking medical licensure of Physician
in additional states in order to support the business objectives of NeoGenomics,
and such other medical related functions as NeoGenomics may reasonably request
(“Other Medical Services”, and together with the Professional Component
Services, the “Services”). Unless otherwise agreed upon between the parties in
writing, Medical Group and Physician shall perform all functions related to the
Professional Component Services at one of the Laboratories. Medical Group and
Physician further agree that they will not provide services under this Agreement
at any location other than one of the Laboratories unless such location has
obtained the appropriate California licensures and has been CLIA certified.
Physician also agrees that he or she is responsible for being in compliance with
all state laws regarding licensure and permission to practice medicine at all
times while performing Services under this Agreement. Medical Group agrees that
it shall not have any person other than Physician provide Services under this
Agreement without the express written consent of NeoGenomics. Medical Group
shall also ensure that Physician and any other physician it appoints to provide
Services under this Agreement with NeoGenomics’ written consent shall have the
appropriate qualification and expertise to perform the Services, including,
being licensed as a physician to practice in the state of California, board
certified in pathology, and that Physician and such other physicians that may
provide Services hereunder shall maintain such qualifications during the term of
this Agreement.


(b)Exclusivity to NeoGenomics. Medical Group and Physician agree that they will
not permit their names to be used by, nor engage in or carry on, either
individually or as an owner, manager, director or officer of any entity, or as
an employee, agent, associate or consultant of any person or entity, any
business or operation offering for profit genetic and molecular testing services
related to cancer that are the same or similar to those offered by NeoGenomics
(“Business”) during the term of this Agreement, without prior written approval
from NeoGenomics. Medical Group further agrees that it has not entered into and
will not enter into any agreement or arrangements preventing or affecting
Medical Group’s or Physician’s ability to perform any of its obligations under
this Agreement or in any way interfering with NeoGenomics’ Business during the
term of this Agreement, and Medical Group agrees to indemnify and hold harmless
NeoGenomics from any and all claims, damages, losses, liabilities, costs
(including reasonable attorneys’ fees) relating to any such agreements and/or
arrangements. Medical Group hereby grants to NeoGenomics a fully-paid up,
non-exclusive, non-transferable license to use all names, marks, seals and logos
used by Medical Group in any reasonable manner which NeoGenomics considers
beneficial to NeoGenomics, including without limitation, notices to patients, or
listings in local newspapers, phone books or other publications.


(c) Medical Group's Obligations to Medical Group Personnel. Medical Group shall
be solely responsible for the satisfaction of any and all obligations it assumes
with respect to any person it retains, employs or contracts with to assist in
its performance under this Agreement, including, but not limited to, Physician.
Such obligations shall include, but not be limited to, payment of all federal
and state withholding taxes applicable to employees, compliance with federal and
state wage-hour obligations (including overtime), workers' compensation
obligations, unemployment insurance obligations, and other applicable taxes and
contributions to government mandated employment related insurance and similar
programs. This provision shall survive any termination or expiration of this
Agreement. Medical Group agrees that if it hires, contracts with, or otherwise
retains the services of any other qualified physician(s), other than the
Physician, to provide any of the Services under this Agreement with NeoGenomics’
written consent, it will have any such other physicians execute an agreement
that in part requires each such individual to comply and adhere to all the terms
and conditions of this Agreement.


(d)Disclosures Regarding Medical Group and physicians working for Medical Group.
Medical Group shall report promptly to NeoGenomics in writing any of the
following events that occur at any time during the term of this Agreement.
Should one of the events listed below occur regarding Physician or any other
physician providing Services under this Agreement, Medical Group shall, upon
request of NeoGenomics, prohibit the Physician or such other physician from
providing any Services under this Agreement:


Page 2 of 13



--------------------------------------------------------------------------------





(i)any change in ownership or any type of disposition of Medical Group or the
sale of substantially all of Medical Group’s assets;


(ii)any allegation, or any investigation or proceeding based on any allegation,
against Physician or other physician providing Services under this Agreement, of
violating professional ethics or standards, or engaging in illegal, immoral or
other misconduct (of any nature or degree), relating to the practice of medicine
or any non-voluntary suspension or revocation of (1) such physician’s license to
practice medicine in any state, (2) such physician’s state or federal controlled
substances registration, (3) such physician’s medical staff privileges at any
hospital or other healthcare entity, (4) such physician’s board certification or
recertification, or (5) such physician’s malpractice insurance that is
maintained by NeoGenomics for the benefit of such physician under this
Agreement;


(iii)any malpractice settlement, judgment, verdict or decree against Physician
or other physician providing Services under this Agreement and/or any criminal
complaint, indictment or criminal proceeding in which Physician or other
physician providing Services under this Agreement is named as a defendant;


(iv)any investigation or disciplinary proceeding or action instituted against
Physician or other physician providing Services under this Agreement by any
licensure board, hospital, medical school, healthcare facility or entity,
professional society or association, third party payor, professional review
committee or body, or governmental agency, including, but not limited to, any
license revocation by any licensure board;


(v)any investigation or proceeding, whether administrative, civil or criminal,
relating to an allegation against Physician or other physician providing
Services under this Agreement involving or related to (1) billing improprieties,
(2) violations of the rules of Medicare, Medicaid or other federal state
healthcare program, or (3) potential violations of any federal or state law
prohibiting kick-backs, fee-splitting, false claims, or referrals to entities or
individuals with which Physician or other physician providing Services under
this Agreement or his or her immediate family has a financial/ownership
interest; and


(vi)any condition that impairs or may impair Physician’s or other physician
providing Services under this Agreement’s ability to practice medicine,
including but not limited to, Physician’s or such other physician's dependency
on, or episodic abuse of, alcohol or controlled substances, or any participation
in any alcohol or controlled substance detoxification, treatment, recovery,
rehabilitation, counseling, screening or monitoring program.
        
2.NEOGENOMICS ADMINISTRATIVE SERVICES AND DUTIES: Medical Group hereby engages
NeoGenomics to perform administrative services, which shall include certain
administrative, billing, and non-physician services for the daily support of the
business operations of Medical Group. These administrative services
(“Administrative Services”) shall include, without limitation:


Page 3 of 13



--------------------------------------------------------------------------------





i.Transcribing reports, transmitting reports to referring physicians, all other
technical support necessary to allow Physician and such other physician hired by
or under arrangement with Medical Group to provide the Services under this
Agreement, non-medical staff support, marketing, advertising, office space,
furniture, fixtures, equipment, facility and equipment maintenance, utilities,
maintenance, janitorial services, supplies, managed care contract administration
(including, without limitation, revenue recovery and member eligibility
determination), accounting, bookkeeping, budgeting, storage, preparation of
financial reports, billing (as set forth in this Agreement), accounts payable,
accounts receivable, management information systems, facilities management,
liability insurance, workers compensation insurance, and property and casualty
insurance in connection with the Services provided by Medical Group through
Physician or other physician hired by or under arrangement with Medical Group to
NeoGenomics pursuant to this Agreement.


ii.During the term of this Agreement, NeoGenomics shall use its skills and
efforts to the performance of, and to perform diligently on a timely basis, its
duties. NeoGenomics shall comply with all applicable laws, regulations and
administrative procedures of federal and state government agencies in the
billing and collection of Professional Component Services rendered by Medical
Group. NeoGenomics shall defend and indemnify Medical Group from any claim due
or alleged to be due to false or fraudulent billing performed by NeoGenomics.
Medical Group shall ensure that Physician and any other physicians employed by
or under arrangement with Medical Group to provide Services under this Agreement
retain full control over, and NeoGenomics shall exert no control over, the
exercise of professional judgment and care in all tasks performed as a licensed
physician and the administrative functions pertaining thereto.


iii.Notwithstanding anything herein to the contrary, the Parties acknowledge and
agree that Physician and such other physician employed by or under arrangement
with Medical Group to provide Services under this Agreement shall at all times
exercise his/her own professional judgment in the practice of medicine,
including but not limited to all patient care decisions appropriate to the
specialty of pathology. Medical Group shall also ensure that Physician or such
other physician employed by or under arrangement with Medical Group to provide
Services under this Agreement retains final authority regarding the operations
of Medical Group, including but not limited to the selection and retention (as
it relates to clinical competency or proficiency) of clinical staff, contractual
relationships with third-party payers, coding and billing of claims, and the
selection of medical equipment and supplies.


3.COMPENSATION


iv.During the term of this Agreement, NeoGenomics agrees to compensate Medical
Group as follows:


(a)As consideration for the Services provided by Medical Group through Physician
or such other physician employed by or under arrangement with Medical Group
hereunder, NeoGenomics shall pay to Medical Group a minimum annual amount (the
“Base Compensation”) equal to $576,300, payable in equal installments at such
times as is consistent with normal NeoGenomics payroll policy. Medical Group
acknowledges and agrees that such Base Compensation includes within it (A)
$5,000 of additional compensation to help defray the cost of any continuing
medical education (“CME”) courses, professional association dues, books, and
memberships of Medical Group’s Physician or other physicians employed by or
under arrangement with Medical Group to provide Services under this Agreement,
and (B) $10,000 of additional compensation to help defray Medical Group’s
expenses with respect to the employer portion of the Medicare and Social
Security payroll taxes and the workers compensation insurance coverage required
under Section 4, and that such fees and expenses will not be separately
reimbursable by NeoGenomics. Medical Group further acknowledges and agrees that
any time spent by Physician or such other physician employed by or under
arrangement with Medical Group to provide Services under this Agreement pursuing
CME shall not be counted toward the Minimum Services Requirement under this
Agreement without the express written consent of NeoGenomics. Medical Group also
agrees that it will work in good faith to have each of its physicians providing
Services hereunder meet the NeoGenomics quality and performance standards that
it has established for pathologists.


NeoGenomics agrees that Physician will be entitled to 200 hours of paid time off
(“PTO”) per year (excluding legal holidays) with 40 of those hours used for the
purpose
Page 4 of 13



--------------------------------------------------------------------------------





of completing CME courses. NeoGenomics further agrees that Physician or such
other physician employed by or under arrangement with Medical Group to provide
Services under this Agreement will not be expected to provide Services on any
legal holidays formally recognized by NeoGenomics unless mutually agreed to with
Medical Group on behalf of Physician or other Medical Group physician as part of
the NeoGenomics pathologist rotation schedule. Medical Group agrees that it will
notify NeoGenomics in writing of any time that Physician or other Medical Group
physician will be unavailable to provide Services during normal working hours
and, to the extent possible, at least four weeks in advance of any period in
which Physician or other Medical Group physician will be unavailable to provide
Services for longer than one day and agrees to coordinate any days in which
Physician or other Medical Group physician will be unavailable to provide
Services with NeoGenomics’ Chief Executive Officer and/or the Medical Director
of the Laboratory in which Physician or other Medical Group physician is
providing Services and will work in good faith with NeoGenomics to schedule time
off in a way that enables NeoGenomics to balance the workload of all physicians
providing services to NeoGenomics so as not to jeopardize patient care or
customer relationships.  Medical Group and Physician further agree that
Physician or any other Medical Group physician providing Services under this
Agreement will not take PTO or otherwise be unavailable to provide Services for
a period of longer than two (2) consecutive weeks at any given time while this
Agreement is in effect without the prior written approval of NeoGenomics.
Medical Group agrees to submit monthly reports to NeoGenomics within 15 days of
the end of any given calendar month with the number of full working days (where
no less than 8 hours of Services were provided) and the number of partial
working days with the number of hours spent on each such partial working day in
which Physician or other Medical Group physician provided Services in the
previous month.


(b)Medical Group will be eligible for a performance-based bonus as a participant
in the NeoGenomics Management Incentive Plan (“MIP”), which shall set annual
target incentives for the Medical Group and other senior ranking employees that
are determined by the Compensation Committee. NeoGenomics will target an annual
bonus of up to 30% of the Medical Group’s Base Salary (the “Target Bonus”), with
the actual amount of the bonus if any, to be determined by and in the sole
discretion of the Compensation Committee after consideration of specified
metrics established by the Board or the Compensation Committee for such fiscal
year. Medical Group shall be eligible to receive up to 200% of the Target Bonus
in the event that NeoGenomics’ and/or Medical Group’s performance exceeds the
thresholds set for the Target Bonus. Except as otherwise agreed to by the
parties in writing, Medical Group must be engaged hereunder on the last day of a
fiscal year in order to be eligible for a bonus for such fiscal year.


(c)Upon the Effective Date, Medical Group will be granted non-qualified stock
options to purchase up to 25,000 shares of NeoGenomics common stock at an
exercise price equivalent to the closing price per share at which NeoGenomics
stock was quoted on the NASDAQ Bulletin Board on the last trading day prior to
the Effective Date. The grant of such options will be made pursuant to the
NeoGenomics stock option plan then in effect and will be evidenced by a separate
Option Agreement, which NeoGenomics will execute with Medical Group within sixty
(60) days of receiving a copy of the NeoGenomics Confidentiality and
Non-Solicitation Agreement which has been executed by Medical Group. As long as
the Agreement remains in effect, such options will have a five (5) year term
from the Effective Date and will vest according to the following schedule:


8,333 at the one year anniversary of your Effective Date
8,333 at the second anniversary of your Effective Date
8,334 at the third anniversary of your Effective Date


Page 5 of 13



--------------------------------------------------------------------------------





(d)The Compensation shall be paid to the Medical Group without regard to the
actual fees collected by NeoGenomics that may represent the reimbursement for
the Professional Component Services of any Diagnostic Tests performed. If such
fees actually collected are not sufficient to cover the Compensation, then
NeoGenomics shall pay such difference from its own resources, and such amounts
shall not be subject to reimbursement, recoupment or offset from previously paid
or subsequently payable Compensation.


(e)Medical Group acknowledges and agrees that Physician and other physician
employed by Medical Group to perform Services under this Agreement on a
full-time basis will also be entitled to participate in all medical, dental, and
insurance benefits that NeoGenomics offers to its independent contractors
(reported on IRS Form 1099) in accordance with NeoGenomics’ policy for such
benefits at any given time. In this regard, NeoGenomics will pay that portion of
such benefits as it would normally pay for full-time employees of NeoGenomics.
Notwithstanding the forgoing, Medical Group understands and acknowledges that
neither Physician nor other Medical Group physician will be eligible to
participate in the NeoGenomics 401K Plan. NeoGenomics reserves the right to
modify its benefit programs at any time in its sole discretion.


(f)This Agreement has been negotiated on the basis of the Medical Group
employing only the Physician and that Medical Group will provide all Services to
NeoGenomics under this Agreement through Physician. If Medical Group hires or
retains additional physician(s) during the term of this Agreement, Medical Group
agrees that Physician shall continue to be the primary provider of Medical
Group’s Services to NeoGenomics unless otherwise agreed upon in writing by
NeoGenomics.


Page 6 of 13



--------------------------------------------------------------------------------





v.Medical Group hereby appoints NeoGenomics as its billing agent and NeoGenomics
agrees to bill and collect for all Professional Component Services provided by
Physician or other Medical Group physician on behalf of Medical Group during the
term of this Agreement. NeoGenomics will bill for the technical component and
the professional component of all Diagnostic Tests on a global basis, and all
monies received by NeoGenomics for the Diagnostic Tests that is in excess of the
Compensation will be retained by NeoGenomics as compensation for the
Administrative Services provided in Section 2(a) (the “Administrative Fee”).
Medical Group, Physician, and any other physician employed by Medical Group to
perform Services under this Agreement shall do such things and execute such
documents as necessary to enable NeoGenomics to bill and collect for the
Professional Component Services rendered by Physician or other Medical Group
physician pursuant to this Agreement. The Parties acknowledge that under the
policies of the Center for Medicare and Medicaid Services, the Parties have
joint and several liability with respect to any overpayment relating to claims
submitted by NeoGenomics for Professional Component Services furnished by
Medical Group through Physician and other Medical Group physicians. Medical
Group agrees to complete and provide to NeoGenomics all documents, opinions,
diagnoses, recommendations, records and other evidence necessary for supporting
the fees charged for Professional Component Services. It is expressly understood
that the extent to which NeoGenomics will endeavor to collect fees, the methods
of collecting, the settling of disputes with respect to charges and the writing
off of fees that may be or appear to be uncollectible shall at all times be at
the reasonable discretion of NeoGenomics. NeoGenomics does not guarantee the
extent any fees billed will be collected. Medical Group shall have the right at
all reasonable times and upon the giving of reasonable notice to examine,
inspect and copy the records of NeoGenomics pertaining to such fees, charges,
billings, costs and expenses. Notwithstanding anything to the contrary herein,
Medical Group and Physician agree to cooperate as necessary to facilitate
NeoGenomics' entry into or maintenance of any arrangements with third party
payors (e.g., entities that are authorized to contract for healthcare services
under public or private health and/or hospital programs) during the term of this
Agreement.


vi.Administrative Fee after Termination.


(g)Upon any termination of this Agreement, NeoGenomics shall continue to bill
and collect for all Professional Component Services rendered by the Physician or
other Medical Group physician to the date of termination. NeoGenomics will pay
to Medical Group any sums due for Compensation with respect to Services rendered
by Medical Group through the date of termination. NeoGenomics shall be entitled
to retain all additional sums as post-termination Administrative Fee. Medical
Group shall have no right, title or interest to accounts receivable, proceeds
from accounts receivable or other income from any source derived in whole or in
part from services rendered by Medical Group pursuant to this Agreement.


(h)If NeoGenomics terminates this Agreement without cause (as hereinafter
defined) and without the required 90-days’ written notice, then Medical Group
shall be entitled to be paid the Base Compensation during the 90 day
notification period and NeoGenomics will pay for continuation of insurances
coverages under COBRA for Physician during such 90 day period. NeoGenomics shall
be entitled to the Administrative Fee during such period. The Base Compensation
and Administrative Fee will be adjusted ratably depending upon when the
termination occurs during a calendar month.


vii.During the term of this Agreement, NeoGenomics agrees to reimburse Medical
Group and/or Physician for fees and expenses in connection with performing
Services hereunder as follows:
 
(i)NeoGenomics will reimburse Medical Group for all state licensing and
associated fees of Physician or other Medical Group physician necessary to
perform the Services on behalf of NeoGenomics under this Agreement.


(j)NeoGenomics will reimburse Medical Group for any travel, meals and other
related expenses reasonably incurred by Physician or other Medical Group
physician in connection with providing the Services hereunder, so long as such
expenses are in accordance with the limits set forth in NeoGenomics’ expense
reimbursement policies. Medical Group shall ensure that any such travel, meals
and other related expenses incurred by Physician or other Medical Group
physician related to the provision of Services shall be within the limits
imposed by the Stark Law and will promptly be reported to NeoGenomics within
thirty (30) days of incurring such expenses.


Page 7 of 13



--------------------------------------------------------------------------------





4.INSURANCE: NeoGenomics will pay for and maintain professional liability
insurance covering Physician and any other approved Medical Group physician on a
claim-made basis for the Services provided under this Agreement, with coverage
limits of at least One Million Dollars ($1,000,000) per incident and Three
Million Dollars ($3,000,000) in aggregate or similar coverage. Such insurance
will cover only the Services provided by Physician or other Medical Group
physicians for NeoGenomics under this Agreement. If Physician or other Medical
Group physician desires additional insurance coverage, it will be Medical
Group’s and/or the Physician’s or other Medical Group physician’s responsibility
to obtain and pay for such coverage. Upon termination or expiration of this
Agreement, NeoGenomics will continue to insure the incurred, but not reported
incidents that arise out of Services performed by Physician or other Medical
Group physician under this Agreement as part of its ongoing claims made policy.
Medical Group agrees that it will obtain/secure Workers’ Compensation insurance
which complies with the statutory limits and Employers Liability of at least
$500,000 each accident/policy for the Physician and any other Medical Group
physicians providing Services hereunder. The Workers’ Compensation policy must
include a Waiver of Subrogation in favor of NeoGenomics. Medical Group,
Physician, and other Medical Group physician(s) providing Services under this
Agreement understand and acknowledge that they will have no claim to the
Worker’s Compensation policy of NeoGenomics. The cost of said insurance will be
the responsibility of Medical Group. Medical Group agrees that it will provide a
certificate of insurance evidencing such Workers Compensation policy within ten
days of the date of this Agreement and annually thereafter upon renewal or at
any other time requested by NeoGenomics in writing. In the event that Medical
Group fails to procure such Workers Compensation insurance, NeoGenomics shall be
entitled to purchase a Workers Compensation insurance policy covering Physician
and any other Medical Group physicians providing Services hereunder and deduct
any amounts paid for such insurance premiums from the Base Compensation in any
months in which it incurs such premium expense.


5.RELATIONSHIP OF THE PARTIES: NeoGenomics, on the one hand, and Medical Group,
on the other hand, shall act at all times under this Agreement as independent
contractors. Nothing in this Agreement shall be construed or be deemed to create
a relationship of employer and employee or principal and agent or any
relationship other than that of independent Parties contracting with each other
solely for the purpose of carrying out the purposes expressed in this Agreement.
The Medical Group shall ensure that Physician and other Medical Group physicians
exercise at all times independent medical judgment with regard to the
performance of Services under this Agreement. NeoGenomics shall provide the
Administrative Services to Medical Group pursuant to the terms of this Agreement
and as required by the laws and regulations governing licensed and
CLIA-certified clinical laboratories. Medical Group shall ensure that Physician
and other Medical Group physicians are solely responsible for determining the
manner in which the Services are provided and shall ensure that such Services
are rendered in accordance with the applicable professional standards of care.
Medical Group shall ensure that Physician and other Medical Group physicians at
all times are governed and abide by all applicable clinical licensure,
certification, and accreditation laws, regulations, and standards, and the
policies and procedures of NeoGenomics adopted to comply with such standards.
The relationship of the Parties is and shall remain that of independent parties
to a contractual relationship as specified in this Agreement. Each Party shall
be and remain responsible for all hiring and firing decisions relating to its
personnel and for all costs associated with its personnel, including but not
limited to salaries, wages, other compensation, taxes, tax withholding and
fringe benefits (if any). In the event the Internal Revenue Service or other
government agency should challenge the independent contractor status of the
Parties, the Parties agree that each Party shall have the right to participate
in any discussions or negotiations associated therewith.


6.NO CONNECTION TO REFERRALS: The Parties agree and acknowledge that the
respective services to be rendered by the Parties as contemplated by this
Agreement shall constitute valuable and necessary services to the other Party,
and that the amounts payable under Section 3 of this Agreement represent the
fair market value of the items and services to be rendered by each Party. The
Parties further acknowledge that it is their intention that compensation payable
under this Agreement shall be for actual services rendered and shall not
represent, and is not intended to represent remuneration, direct or indirect, in
consideration for the referral of patients or business generated between the
Parties, if any.


7.TERM AND TERMINATION


viii.The term of this Agreement shall commence on the date of last signature or
such other date as shall be mutually agreed upon between the parties (the “Start
Date”), and shall continue for an initial term of one (1) year, unless otherwise
terminated as provided herein. Thereafter, this Agreement shall automatically
renew for subsequent terms of one (1) year, unless otherwise terminated as
provided herein.


ix.Termination for Cause:


Page 8 of 13



--------------------------------------------------------------------------------





(k)NeoGenomics may terminate this Agreement at any time for “Cause” (as
hereinafter defined), effective immediately upon written notice to Medical
Group. As used herein, the term “Cause” shall mean: (A) commission of a material
breach of this Agreement, which breach is curable, in the judgment of
NeoGenomics, and continues 30 days after receipt of notice which states with
particularity the nature of the breach; (B) Medical Group, Physician, or any
Medical Group physician is charged with a felony or misdemeanor involving moral
turpitude; (C) Medical Group, Physician or other Medical Group physician commits
an act or omission that could subject Medical Group, Physician, other Medical
Group physician or NeoGenomics to administrative sanctions, civil or criminal
penalties, fines; or assessments; (D) termination, restriction, suspension,
exclusion or debarment of Medical Group’s, Physician’s, or other Medical Group
physician’s participation in the Medicare, Medi-Cal, Medicaid, or any other
private, state or federal health benefit program; (E) Medical Group, Physician,
or other Medical Group physician is charged with a violation of any law
pertaining to the performance or rendition of health care goods or services,
health care fraud or abuse, or insurance fraud; (F) revocation, restriction,
suspension or other non-voluntary loss of Physician’s or other Medical Group
physician’s license to practice medicine in any jurisdiction, or (G) any
repeated behavior of Physician or other Medical Group physician at any of the
Laboratories that in the good faith judgment of the Chief Executive Officer of
NeoGenomics violates the policies and procedures of NeoGenomics relating to
discrimination, harassment or work place violence.


(l)Medical Group also may terminate this Agreement at any time for “Cause” (as
hereinafter defined), effective immediately upon written notice to NeoGenomics.
As used herein, the term “Cause” shall mean a material breach of this Agreement
by NeoGenomics which breach continues after 30 days’ notice and opportunity to
cure.


x.Termination Without Cause: NeoGenomics or Medical Group may terminate this
Agreement without cause, and for any reason or no reason, at any time after
giving written notice of its intention to terminate to the other Party at least
ninety (90) days prior to the intended date of termination; provided, however,
that NeoGenomics, in its discretion, may make such termination effective
immediately or on some date prior to the expiration of such 90-day notice
period, in which event NeoGenomics will pay Medical Group during such 90-day
period, or the remainder of such 90-day period, as provided in Section 3(c)(i)
above.


xi.Change in Law: In the event there is a change or clarification in law,
regulation, or policy by a court or governmental agency with regulatory
jurisdiction over the Parties such that any of the terms or provisions of this
Agreement could be deemed to be in violation or contravention of applicable law
or regulations, or either Party’s right to compensation for its services will be
affected materially and adversely by such changes or clarifications, the Parties
agree to take such actions as may be necessary to modify this Agreement and to
do such other things as they deem prudent or necessary to bring the affected
provisions or terms into compliance while maintaining the Parties in
substantially the same economic position. If the Parties are unable to mutually
agree to amend the affected provisions of this Agreement after good faith
negotiations, either Party may terminate the Agreement by providing not less
than thirty (30) days advance written notice to the other, it being the express
intent of the Parties that this Agreement comply at all times with applicable
federal and California laws and regulations. The negotiation period shall be
shortened as necessary to prevent either Party from operating in violation of
applicable law.


Page 9 of 13



--------------------------------------------------------------------------------





8.PROPRIETARY CONFIDENTIAL INFORMATION AND TRADE SECRETS: Neither Party hereto
shall derive from this Agreement any proprietary interest in the other Party,
and each Party agrees that it will not, during the term of this Agreement or at
any time thereafter, either directly or indirectly, divulge, communicate or use
to the detriment of the other Party, any confidential information or trade
secrets of the other Party, including without limitation any financial
information, information relating to the pricing of the technical or
professional services, know-how, copyrighted materials or other information
relating to each Party’s business and any other information provided to the
other Party which is not publicly available from independent sources. Each Party
further agrees that, immediately upon the request of the other Party, it will
deliver to the requesting Party all documents and other materials (including
copies, if any) which constitute the confidential information of the requesting
Party, it will not retain copies of any such documents or materials, and it will
use its best efforts to recover all such information obtained by others or to
make others keep the information confidential. An authorized officer of the
returning Party shall certify the return of all confidential information in
writing to the requesting Party. Medical Group further agrees that it will have
Physician and any other Medical Group physician providing Services under this
Agreement enter into the form of Confidentiality and Non-Solicit Agreement
attached hereto as Exhibit 1, which shall be read in pari materia with this
Agreement in their respective individual capacities. Physician expressly agrees
that he or she will enter into such Confidentiality and Non-Solicit Agreement
prior to or simultaneously with Medical Group’s execution of this Agreement.


9.ASSIGNMENT: This Agreement shall not be assignable, in whole or in part, by
either Party without the written consent of the other Party, except that:


xii.NeoGenomics, with prior notice to but without the consent of Medical Group,
may assign its rights and delegate its obligations under this Agreement to an
affiliate; or to any unaffiliated corporation, firm or other business entity (i)
with or into which NeoGenomics may merge or consolidate; or (ii) to which
NeoGenomics may sell or transfer all or substantially all of its assets. After
any such assignment by NeoGenomics, NeoGenomics shall be discharged from all
further obligations hereunder and such assignee shall thereafter be deemed to be
“NeoGenomics” for the purposes of all provisions of this Agreement.


xiii.This Agreement secures the Services of Medical Group based upon the
professional training, experience and qualifications of Physician and other
Medical Group physicians as required by NeoGenomics. Accordingly, Medical Group
shall ensure that Physician or other Medical Group physicians do not delegate
any duties, responsibilities or obligations without the advance written consent
of NeoGenomics.


10.SURVIVAL AND REMEDIES: Medical Group acknowledges and agrees that Medical
Group’s covenants in this Agreement are reasonable and necessary in order to
protect the legitimate interests of NeoGenomics, and that any violation thereof
by Medical Group would result in irreparable injuries to NeoGenomics. Therefore,
Medical Group acknowledges and agrees that, in the event of a violation by
Medical Group of any of those covenants, NeoGenomics shall be entitled to
obtain, from any court of competent jurisdiction, temporary, preliminary and
permanent injunctive relief to prevent a threatened breach or to obtain a halt
to an actual breach by Medical Group of any of Medical Group’s covenants
contained in this Agreement, in addition to any other rights or remedies to
which NeoGenomics may be entitled at law or in equity by reason of any such
breach or threatened breach of this Agreement


11.HIPAA: The Parties agree to comply with applicable federal and state privacy
and security laws and regulations, including those enacted pursuant to the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”). Each
Party shall document all services rendered in the clinical laboratory records of
NeoGenomics during the term hereof in accordance with the policies and
procedures of NeoGenomics. Medical Group shall ensure that Physician and other
Medical Group physician shall prepare and submit such interpretive reports,
forms, and documents as reasonably requested by NeoGenomics to document the
services rendered pursuant to this Agreement. Medical Group may retain copies of
all interpretive reports prepared by Physician and any other Medical Group
physician in connection with the Diagnostic Tests, which copies shall be owned
by Medical Group. Unless required by service of process or law, Medical Group
shall not provide access to or copies of records to any person other than on
behalf of and at the request of NeoGenomics. Medical Group shall promptly advise
NeoGenomics upon receipt of any request for records.


Page 10 of 13



--------------------------------------------------------------------------------





12.SEVERABILITY: If any provision of this Agreement is held to be invalid,
illegal or unenforceable, then that provision shall be reformed to the maximum
extent permitted to preserve the Parties’ original intent as agreed by the
Parties; failing which, such provision shall be severed from this Agreement with
the balance of the Agreement continuing in full force and effect. Such
occurrence shall not have the effect of rendering the provision in question
invalid in any other jurisdiction, case or circumstance, or of rendering invalid
any other provisions of this Agreement to the extent that such other provisions
are not themselves actually in conflict with any applicable law.


13.COSTS OF ENFORCEMENT: In any dispute arising under or relating to this
Agreement, the prevailing Party shall be entitled to recover reasonable
attorneys’ and paralegals’ fees and expenses incurred. For this purpose, the
term “prevailing Party” shall mean the Party whose position is substantially
sustained in the settlement or in the final judgment rendered in any litigation.


14.HEADINGS: The headings appearing in this Agreement are for convenience and
reference only and shall not be deemed to govern, limit, modify or in any manner
affect the scope, meaning or intent of the provisions of this Agreement.


15.COUNTERPARTS: This Agreement may be executed in any number of counterparts,
and by each of the undersigned on separate counterparts, and each such
counterpart shall be deemed to be an original, but all such counterparts put
together shall constitute but one and the same Agreement.


16.NOTICE: Any and all notices required, or permitted, to be given under this
Agreement will be sufficient if furnished in writing and shall be effective
immediately upon personal delivery, or the following day if sent by facsimile
transmission with confirmation of receipt, or two days after being deposited in
the U.S. Postal Service, postage prepaid, registered or return receipt
requested, or two days after being deposited with a commercial overnight courier
(e.g., Federal Express, DHL, UPS, etc.), return receipt or confirmation of
delivery requested, to the address set forth herein or to such other address of
record furnished by either Party to the other in accordance with this Section
15.


17.PARTICIPATION IN FEDERAL AND STATE HEALTH PROGRAMS: Each of the Parties
hereto warrants and represents that neither it, nor any of its officers,
directors, or employees, is or has been debarred, suspended, excluded or
otherwise ineligible to participate in any federal or state health program. Each
Party hereby agrees that it shall notify the other Party in writing within five
(5) days should it become debarred, suspended, excluded or otherwise ineligible
to participate in any federal or state health program. In addition, Medical
Group further hereby warrants and represents that neither Physician nor any
physician employed by or under arrangement with Medical Group to provide
Services under this Agreement is, or has been, debarred, suspended, excluded or
otherwise ineligible to participate in any federal or state health program, and
Medical Group shall notify NeoGenomics in writing within five (5) business days
should any such person providing Services under this Agreement become debarred,
suspended, excluded or otherwise ineligible to participate in any federal or
state health program. In the event either Party receives such notice or becomes
aware that the other Party, Physician, or other Medical Group physician, has
been disbarred, suspended, excluded or otherwise ineligible to participate in
any federal or state health program, it may immediately terminate this Agreement
upon written notice to the other Party.


18.COOPERATION REGARDING CLAIMS AND LITIGATION: Medical Group shall fully
cooperate, and ensure that Physician and any other Medical Group physician fully
cooperates, in assisting NeoGenomics and its duly authorized employees, agents,
representatives and attorneys in investigating, defending or prosecuting
incidents involving potential claims or lawsuits arising out of or in connection
with the Services provided under this Agreement. This provision shall survive
any termination or expiration of this Agreement.


19.NO THIRD PARTY BENEFICIARY: None of the provisions contained in this
Agreement are intended by the Parties, nor shall they be deemed, to confer any
benefit on any person not a party to this Agreement. This provision shall
survive any termination or expiration of this Agreement.


Page 11 of 13



--------------------------------------------------------------------------------





20.INDEMNIFICATION: No Party hereto shall be liable for any loss or liability
not caused by such Party's own negligence or willful act or omission, or such
Party's failure to comply with its obligations hereunder, and each Party hereto
agrees to indemnify and hold harmless the other from and against any and all
claims, expenses, losses, and obligations arising out of such party's negligent
acts or omissions. This provision shall survive the termination or expiration of
this Agreement. This provision shall survive any termination or expiration of
this Agreement.


21.ACCESS MAINTENANCE OF BOOKS AND RECORDS: Each Party agrees, in connection
with this Agreement, to comply with Section 1861(v)(1)(I) of the Social Security
Act, which is hereby incorporated herein, as it may be amended. The availability
of books, documents and records hereunder shall be subject at all times to such
criteria and procedures for seeking and obtaining access as may be promulgated
by the Secretary of the Department of Health and Human Services, or other
authorized federal officials, by rule, regulation or as otherwise provided by
applicable law. The Parties agree that NeoGenomics shall maintain and control
all documents prepared, created, received and or generated under this Agreement
for such period of time as is required by law. Should this Agreement terminate,
Medical Group may be provided with the originals or copies of any such records
Medical Group and/or Physician or other Medical Group physician are required by
law to maintain, except that should such documents be unable to be reasonably
segregated from NeoGenomics’ records, Medical Group hereby appoints NeoGenomics
its attorney-in-fact/custodian to maintain such records on behalf of Medical
Group until such time as the records may be disposed by law. This provision
shall survive any termination or expiration of this Agreement.


AGREED TO AND ACCEPTED


NeoGenomics:
NEOGENOMICS LABORATORIES, INC.




By /s/ Douglas M. VanOort    
Douglas M. VanOort
Chairman and Chief Executive Officer


Medical Group:
Lawrence Weiss, M.D., INC.




By:  /s/ Lawrence M. Weiss    
Lawrence Weiss, M.D.
President


Physician hereby individually joins in this Agreement for the purpose of
agreeing to comply with those provisions of the Agreement relating to Physician.




By: /s/ Lawrence M. Weiss    
Name: Lawrence Weiss, M.D.




Page 12 of 13

